UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:04/30/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Marathon Value Portfolio Semi-Annual Report April 30, 2012 Fund Advisor: Spectrum Advisory Services Inc. 1050 Crown Pointe Parkway, Suite 750 Atlanta, GA 30338 (800) 788-6086 www.marathonvalue.com April 30, 2012 Dear Fellow Shareholders: Your fund and the stock market have had a strong first half of the year.For a discussion of Marathon Value Portfolio’s performance during the six-month period, please see the “Management Discussion” in this Semi-Annual Report. As I suggested in the annual letter last October, I entered upon this year with cautious optimism.I continue to manage the Fund with an eye on the macro-economic conditions that have created long-term obstacles to a full economic recovery.In this challenging environment, I celebrate the hard work and accomplishments of many in the private sector, whether for profit or not-for-profit.Yet, I maintain that the timetable for the world economy to work through its issues is sometime in 2014. Given the overall financial shakiness in the current situation, caution is still de rigueur.It is undeniable that the markets have benefitted from the adrenaline injections given by the Federal Reserve.We still do not know the consequences that will flow from these shots, or what reactions will follow the end of their availability.What is clear is that, even more than the markets, the federal budget deficit has benefitted greatly, because interest rates have been kept artificially low on the Treasury borrowings. In this environment of low interest rates, pundits and members of the financial media have often addressed the public to praise high-yield dividend stocks.I want to clear up a misconception.While returning money to shareholders in the form of a dividend provides managers with a timely reminder of their corporate duty, an investor’s focus should be trained elsewhere when deciding which companies to own.After all, a high dividend yield may simply mean the company’s share price has fallen relative to the dividend amount set by the company, and the company may limit its ability to pursue new business opportunities.Conversely, inside the Fund, we focus on a company’s strengths that generate the earnings that are available to fund growth in the business or be returned to shareholders in the form of dividends or share repurchases, rather than aimlessly searching for high dividend-paying stocks. Two of our most successful investments at our firm have been Berkshire Hathaway and Raven Industries.While Raven Industries pays a dividend and Berkshire Hathaway does not, both companies have been strong performers because they have reinvested funds in high-return opportunities.I maintain that in the long run, companies that successfully invest their earnings will be the better long-term investments. I am proud of our achievements over the last twelve years, and as the largest shareholder, I will continue to manage our money with an eye open to both risk and opportunity. Sincerely, Marc S. Heilweil MANAGEMENT DISCUSSION Over the last six-month period ending April 30, 2012, Marathon Value Portfolio (“Marathon” or “the Fund”) returned +10.36%.Marathon’s annualized return since inception (March 28, 2000) is 7.06% The comparable total returns for the S&P 500 benchmark are +12.77% and +1.24%.Since the Fund’s inception, the Fund’s cumulative total return has been+127.87% versus the S&P 500 cumulative total return of +16.12%, for a total return differential of +111.75% for Marathon. PERFORMANCE SUMMARY For Calendar Year 2000* Year-to-Date 2012as of 04/30/12 Since Inception as of 04/30/12 Marathon Value Portfolio S&P 500 Index 16.06% -11.67% 4.70% -11.89% -11.00% -22.10% 26.20% 28.68% 14.03% 10.88% 6.20% 4.91% 11.76% 15.79% 3.10% 5.49% -23.33% -37.00% 20.29% 26.46% 15.87% 15.06% 1.76% 2.11% 10.05% 11.88% 127.87% 16.12% Annualized Total Returns For the Periods Ended April 30, 2012 One Year Average Three Year Average Five Year Average Ten Year Average Since Inception Marathon Value Portfolio S&P 500 Index 4.12% 4.76% 16.93% 19.46% 3.37% 1.01% 6.45% 4.71% 7.06% 1.24% The Total Gross Annual Expense Ratio for the Fund, as disclosed in the Fund’s prospectus dated February 28, 2012, before waivers and reimbursements is 1.25%. (1.25% after waivers and reimbursements by the Advisor).The Advisor has contractually agreed to waive its fees and/or cap certain operating expenses (excluding indirect expenses such as acquired fund fees) of the Fund through February 28, 2013. * March 28, 2000 is the date Spectrum Advisory Services Inc. assumed management of Marathon.Returns for 2000 are from 03/28/00 through 12/31/00.Returns are not annualized, except where noted.The Fund's past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.marathonvalue.com or by calling 1-800-788-6086. The index is unmanaged, and returns for both the index and the Fund include reinvested dividends and capital gains. It is not possible to invest directly in an index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund's Prospectus contains this and other information about the Fund and should be read carefully before investing. You may obtain a current copy of the Fund's Prospectus by visiting www.marathonvalue.com or by calling 1-800-788-6086. The chart above assumes an initial investment of $10,000 made on March 28, 2000 (commencement of Fund operations) and held through April 30, 2012.The Fund’s return represents past performance and does not guarantee future results.The line graph and performance table shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original purchase price. The Fund’s investment objectives, risk, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and can be obtained by calling 1-800-788-6086 or visiting www.marathonvalue.com. The prospectus should be read carefully before investing. The S&P 500 Total Return Index is a capitalization weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.The Fund’s portfolio holdings may differ significantly from the securities held in the Index, and unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. ANALYSIS OF PERFORMANCE The economic environment and investor sentiment improved from last Summer and early Fall, and the Fund performed well in the first half of the fiscal year.With GDP growing 3% in the last quarter of 2011 and 2.2% in the first quarter of 2012, the U.S. economy performed reasonably well.More recently, as businesses have reported caution among customers who are wary of macro-economic conditions in areas like Europe, we would not be surprised to see growth slow.While some of our companies see weak demand from government purchasing or euro-zone activity, other firms that we own are experiencing continued strong demand from new product introductions in the agricultural and energy sectors.This diversification is serving the Fund well. Housing-related stocks were some of our top performers during the six-month period.Valspar (+48%) has benefitted from consumers brightening up their walls with a fresh coat of paint.This moderate investment in a home takes the place of higher-ticket spending in an uncertain economic environment.With the increase in demand for less expensive renovations, Valspar has gained share in the coatings market.The company has also benefitted by being able to offset material cost pressures through implementation of price increases. Graco (+25%), currently our largest holding, supplies the spray guns to apply the paint.The Fair Trade Commission has dropped its lawsuit against Graco’s acquisition of the finishing business of Illinois Tool Works (ITW), with the stipulation that the combined entities will divest certain parts of the business.Graco continues to focus on innovation by adding engineering teams in its industrial segment, which is paying off with new customer wins. Lowe’s (+51%) was our third-largest contributor to gains in this period. We think there is room for continued improvement as Lowe’s fine-tunes its pricing, promotional activity, and customer-service levels.Housing starts are still far below what we would consider to be a demographically-supported level of building, so we think that upside will bode well for Lowe’s. While losses were few, the Fund did have some.AbitibiBowater (-22%) (soon to be renamed Resolute Forest Products), a paper and pulp producer that came out of bankruptcy, initially rationalized some of its mills but is facing continued pricing pressure.Currently trading at a steep discount to sales and book value, it should eventually justify a higher valuation. Allied Nevada (-23%) is a U.S.-based gold producer that is currently building its capacity to extract gold and silver from some resource-rich properties in Nevada.Delayed delivery of mining equipment that is needed to ramp up production has hurt the price of the stock.Once the company is able to increase production, we believe the stock will give us exposure to gold and thus act as a hedge against adverse market conditions. As we write this, we see conflicting signals among public companies.Businesses are as cash-flush as they have been in years, yet they worry about their customers’ confidence to make large commitments.Possible increases in tax rates in the U.S. and weak prospects for spending in Europe are causing investors to be cautious.Looking forward, we will occasionally purchase shares in companies facing near-term challenges if the value proposition is compelling.But for the most part we entrust capital to those superior businesses and managers we trust for the long haul, resulting in our Fund’s low turnover rate. We remain as focused as ever on protecting and growing your investment while striving to maintain consistently low volatility. Fund Holdings(Unaudited) 1Based on net assets. The investment objective of the Marathon Value Portfolio is to provide shareholders with long-term capital appreciation in a well-diversified portfolio. Availability of Portfolio Schedule The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Qs are available at the SEC’s website at www.sec.gov.The Fund’s Form N-Qs may be reviewed and copied at the Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund Expenses As a shareholder of the Fund, you incur ongoing costs consisting solely of management fees, tax expenses, and trustee expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period (November 1, 2011) and held for the entire period (through April 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs. The second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. Marathon Value Portfolio Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expenses Paid During Period* November 1, 2011 – April 30, 2012 Actual $ 1,103.63 $ 6.54 Hypothetical (5% return before expenses) $ 1,018.65 $ 6.27 *Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the partial year period). Marathon Value Portfolio Schedule of Investments April 30, 2012 (Unaudited) Common Stocks - 83.95% Shares Fair Value Automobiles, Parts & Equipment - 1.63% Autoliv, Inc. $ Genuine Parts Co. Banking - Financial - 3.58% B of I Holdings, Inc. (a) First Niagara Financial Group, Inc. Seacoast Banking Corp. of Florida (a) SunTrust Banks, Inc. U.S. Bancorp Communications, Broadcasting & Cable - 0.48% SK Telecom Co., Ltd. (b) Computer Software & Hardware - 7.29% Cisco Systems, Inc. Dell, Inc. (a) Google, Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Microsoft Corp. Data Services - 3.82% Automatic Data Processing, Inc. Equifax, Inc. Global Payments, Inc. Total System Services, Inc. Verisk Analytics, Inc. - Class A (a) Delivery and Freight Services - 1.61% United Parcel Service, Inc. - Class B Durable Goods - 0.22% Whirlpool Corp. Electric Components, Parts & Equipment - 6.31% Avnet, Inc. (a) Corning, Inc. Gen-Probe, Inc. (a) Linear Technology Corp. Secom Co., Ltd. (b) TE Connectivity, Ltd. Texas Instruments, Inc. Zebra Technologies Corp.- Class A (a) Energy - 5.80% Anadarko Petroleum Corp. ConocoPhillips Exxon Mobil Corp. Noble Corp. (a) RPC, Inc. Sasol Ltd. (b) See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Schedule of Investments - continued April 30, 2012 (Unaudited) Common Stocks - 83.95% - continued Shares Fair Value Finance - 0.75% Knight Capital Group, Inc. (a) $ Reading International, Inc. - Class A (a) Gold & Silver Ores - 0.66% Allied Nevada Gold Corp. (a) Healthcare - 3.17% Becton, Dickinson & Co. Cardinal Health, Inc. Life Technologies Corp. (a) St. Jude Medical, Inc. Household Products - 3.85% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co./The Industrial Conglomerates - 10.62% 3M Co. Eaton Corp. Emerson Electric Co. General Electric Co. Leggett & Platt, Inc. Raven Industries, Inc. Tyco International, Ltd. Industrial Machinery - 5.36% Graco, Inc. Illinois Tool Works, Inc. Lincoln Electric Holdings, Inc. Insurance - 5.68% Alleghany Corp. (a) Aon Corp. Berkshire Hathaway, Inc. - Class B (a) National Western Life Insurance Co. - Class A White Mountains Insurance Group, Ltd. Materials - 0.73% AbitibiBowater, Inc. (a) Bemis Co., Inc. See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Schedule of Investments - continued April 30, 2012 (Unaudited) Common Stocks - 83.95% - continued Shares Fair Value Packaged Foods - 3.89% Archer-Daniels-Midland Company $ Campbell Soup Co. Coca-Cola Co./The PepsiCo, Inc. Pharmaceuticals - 3.61% Bristol-Myers Squibb Co. GlaxoSmithKline plc (b) Novartis AG (b) Novo Nordisk A/S (b) Pfizer, Inc. Teva Pharmaceutical Industries Ltd. (b) Publishing & Printing Media - 0.81% John Wiley & Sons, Inc. - Class A Restaurants - 1.72% McDonald's Corp. Retail Stores - 6.78% Bed Bath & Beyond, Inc. (a) Costco Wholesale Corp. Family Dollar Stores, Inc. Lowe's Companies, Inc. Staples, Inc. Tiffany & Co. Walgreen Co. Weis Markets, Inc. Services-Miscellaneous Amusement & Recreation - 0.73% Walt Disney Co./The Specialty Chemicals - 4.47% PPG Industries, Inc. Valspar Corp. Staffing Services - 0.38% CDI Corp. TOTAL COMMON STOCKS (Cost $27,082,741) Real Estate Investment Trusts - 2.24% Colony Financial, Inc. EastGroup Properties, Inc. Plum Creek Timber Co., Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $784,055) See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Schedule of Investments - continued April 30, 2012 (Unaudited) Preferred Stock - 0.88% Shares Fair Value E. I. du Pont de Nemours & Co., callable on 07/02/2012 @ $120 $ TOTAL PREFERRED STOCK (Cost $308,578) Exchange Traded Funds - 0.12% ProShares UltraShort Euro (a) TOTAL EXCHANGE TRADED FUNDS (Cost $61,740) Principal Corporate Bonds - 7.18% Amount Autozone, Inc., 5.875%, 10/15/2012 $ $ Bank Of America Corp., 0.804%, 09/15/2014 (g) Citigroup, Inc., 5.300%, 10/17/2012 Computer Science Corp., 5.500%, 03/15/2013 CWABS, Inc., 3.239%, 10/25/2032 (d) (g) CWABS, Inc., 0.899%, 04/25/2032 (d) (g) Goldman Sachs Group Inc./The, 5.700%, 09/01/2012 HCA Holdings, Inc. 6.950%, 05/01/2012 Human Genome Sciences, Inc. 2.250%, 08/15/2012 (f) IMPAC CMB Trust, 1.139%, 10/25/2033 (e) (g) IMPAC CMB Trust, 1.079%, 09/25/2034 (e) (g) Kinder Morgan, Inc. 6.500%, 09/01/2012 Mississippi Chemical Corp., 7.250%, 11/15/2017(a) (c) - Starwood Hotel & Resorts Worldwide, Inc., 6.250%, 02/15/2013 Tesoro Corp., 6.250%, 11/01/2012 Tesoro Corp., 6.500%, 06/01/2017 TOTAL CORPORATE BONDS (Cost $3,492,929) Money Market Securities - 5.97% Shares Fidelity Institutional Money Market Portfolio, 0.26% (g) $ TOTAL MONEY MARKETS (Cost $2,838,780) TOTAL INVESTMENTS (Cost $34,568,823) - 100.34% $ Liabilities in excess of other assets - (0.34)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) In default, issuer filed Chapter 11 bankruptcy. This security is currently valued according to fair value procedures approved by the Trust. (d) Asset-Backed Security. (e) Collateralized mortgage obligation. (f) Convertible corporate bond. (g) Variable rate securities; the coupon rate shown represents the rate at April 30, 2012. See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Statement of Assets and Liabilities April 30, 2012 (Unaudited) Assets Investments in securities At cost $ At fair value Interest receivable Dividends receivable Receivable from investments sold Receivable from capital stock sold Receivable from tax reclaim Total assets Liabilities Payable for investments purchased Accrued advisory fees (a) Total liabilities Net Assets $ Net Assets consist of: Paid in capital Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Assets $ Shares outstanding (unlimited number of shares authorized) Net Asset Value Offering and redemption price per share $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Statement of Operations For the period ended April 30, 2012 (Unaudited) Investment Income Dividend income (net of foreign withholding tax of $6,629) $ Interest income Total Income Expenses Investment advisor fee (a) Total Expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 to the Financial Statements See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Statements of Changes In Net Assets For the Six Months Ended April 30, 2012 Year ended Increase (Decrease) in Net Assets due to: (Unaudited) October 31, 2011 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations Distributions From net investment income ) ) From capital gains ) - Change in net assets from distributions ) ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Financial Highlights (For one share outstanding during each period) For the Six Months Ended April 30, 2012 Year ended Year ended Year ended Year ended Year ended (Unaudited) October 31, 2011 October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 Selected Per Share Data Net asset value, beginning of period Income from investment operations Net investment income Net realized and unrealized gain (loss) Total from investment operations Less Distributions to shareholders: From net investment income From capital gains - - Total distributions Net asset value, end of period Total Return (a) 10.36% (b) 8.03% 16.04% 8.51% -23.36% 11.30% Ratios and Supplemental Data Ratio of expenses to average net assets Net assets, end of period (000) before waiver 1.25% (c) 1.25% 1.27% 1.28% 1.27% 1.26% Ratio of expenses to average net assets 1.25% (c) 1.25% 1.23% 1.25% 1.25% 1.25% Ratio of net investment income to average net assets before waiver 0.86% (c) 0.64% 0.72% 0.99% 1.13% 0.95% Ratio of net investment income to average net assets 0.86% (c) 0.64% 0.76% 1.02% 1.15% 0.96% Portfolio turnover rate 4.39% 15.79% 16.14% 25.53% 41.77% 25.12% (a) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (b) Not annualized. (c) Annualized. See accompanying notes which are an integral part of these financial statements. Marathon Value Portfolio Notes to the Financial Statements April 30, 2012 (Unaudited) NOTE 1. ORGANIZATION Marathon Value Portfolio (the “Fund”) was organized as a diversified series of Unified Series Trust (the “Trust”) on December 18, 2002. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).On January 3, 2003, the Fund acquired all of the assets and liabilities of the Marathon Value Portfolio, a series of the AmeriPrime Funds (the “Predecessor Fund”) in a tax-free reorganization. The Predecessor Fund commenced operations on March 12, 1998.The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment objective is to provide long-term capital appreciation in a well-diversified portfolio. Since March 28, 2000, the Fund’s advisor has been Spectrum Advisory Services, Inc. (the “Advisor”). NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation - All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes - The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a regulated investment company (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the period ended April 30, 2012, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years before 2008. Expenses - Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The first in, first out (“FIFO”) method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions - The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.There were no such material reclassifications for the period ended April 30, 2012. Marathon Value Portfolio Notes to the Financial Statements - continued April 30, 2012 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally acceptedaccounting principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactive market, quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stock, real estate investment trusts, preferred stocks, and exchange traded funds, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Marathon Value Portfolio Notes to the Financial Statements - continued April 30, 2012 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Fixed income securities, including corporate bonds will be categorized as Level 1 securities when valued using market quotations in an active market. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities.If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity) including commercial paper and cash equivalents, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2012: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
